Van Fleet, J.
Appeal by the people from an order sustaining a demurrer to an information attempting to charge defendant with forgery, in writing and sending to John H. Wise, as United States collector of customs, at the port of San Francisco, a certain alleged false, forged and fraudulent letter, purporting to have been written and signed by one Chin Q,u Sing, the interpreter of the police court of the city of Los Angeles, the intent and purpose of which letter was “to influence the judgment of said collector adversely” to the application of one Lu Goon, a Chinese subject, then seeking the permission of said collector to land at said port, under the terms of the Chinese exclusion act, and thereby “defraud said Lu Goon.”
Of the reasons suggested in support of the demurrer one is sufficient to sustain the order;—that the paper is not one of which forgery may be competently predicated. The letter purports to be nothing more than an assault upon the veracity, reputation and business standing of the person against whom it was aimed; and, while it might constitute the basis of a prosecution for criminal libel, it is not an instrument which, upon its face, could have the effect to defraud within the meaning of section 470 of our Penal Code, defining forgery, according to any interpretation of that or any similar statutory provision which has been called to our attention. (See People v. Munroe, 100 Cal. 666; Foulkes’ case, 2 Rob. 836; Jackson v. Weiseger, 2 B. Mon. 214; Sherman v. State, 109 Ind. 407.)
Order affirmed.
Garoutte, J., and Harrison, J., concurred.